Case: 16-15884   Date Filed: 10/03/2017   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15884
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cv-23945-FAM



STUART MARVIN REIS,

                                                           Plaintiff-Appellant,

                                 versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 3, 2017)



Before JULIE CARNES, JILL PRYOR, and EDMONDSON, Circuit Judges.
              Case: 16-15884     Date Filed: 10/03/2017    Page: 2 of 6


PER CURIAM:



      Plaintiff Stuart Melvin Reis appeals the district court’s orders (1) dismissing

his complaint seeking review of the Social Security Administration’s denial of

disability insurance benefits and (2) denying Plaintiff’s motion for rehearing or for

reconsideration, pursuant to Fed. R. Civ. P. 59(e) and 60(b). Reversible error has

been shown; we vacate the dismissal and remand for further proceedings.

      On 21 October 2015, Plaintiff filed this civil complaint in district court.

Under the version of Fed. R. Civ. P. 4(m) then in effect, Plaintiff had 120 days --

or until 18 February 2016 -- to serve defendants. See Fed. R. Civ. P. 4(m) (2014).

      On 23 February 2016, the magistrate judge issued a report and

recommendation (“R&R”), recommending that Plaintiff’s complaint be dismissed

without prejudice -- pursuant to Rule 4(m) -- for failure to effectuate timely service

of process. On 31 March 2016, the district court adopted the R&R and dismissed

Plaintiff’s complaint without prejudice.

      Thereafter, Plaintiff filed a motion for rehearing or for reconsideration under

Rules 59(e) and 60(b). Plaintiff also sought an extension of the time for service of

process. In pertinent part, Plaintiff explained that the failure to serve defendants

properly was due to an oversight by his lawyer. Plaintiff also argued that -- even

absent good cause -- an extension was warranted because he would be time-barred


                                           2
               Case: 16-15884      Date Filed: 10/03/2017    Page: 3 of 6


from refiling his complaint under the applicable statute of limitations. The district

court denied Plaintiff’s motion.

      “[W]e review for abuse of discretion a court’s dismissal without prejudice of

a plaintiff’s complaint for failure to timely serve a defendant under Rule 4(m).”

Lepone-Dempsey v. Carroll Cnty. Comm’rs, 476 F.3d 1277, 1280 (11th Cir.

2007). We review the denial of a motion for relief from judgment under Rule

60(b) under an abuse-of-discretion standard. Cheney v. Anchor Glass Container

Corp., 71 F.3d 848, 849 n.2 (11th Cir. 1996).

      Under Rule 4(m), “[i]f a defendant is not served within 120 days after the

complaint is filed, the court -- on motion or on its own after notice to the plaintiff -

- must dismiss the action without prejudice against that defendant or order that

service be made within a specified time.” Fed. R. Civ. P. 4(m) (2014). If,

however, “plaintiff shows good cause for the failure, the court must extend the

time for service for an appropriate period.” Id.

      Plaintiff does not dispute that he failed to serve timely the United States

Attorney. In addition, although Plaintiff served the Commissioner of the Social

Security Administration and the United States Attorney General within the 120-

day time limit, that Plaintiff failed to file timely proof of service with the district

court is undisputed.




                                            3
               Case: 16-15884       Date Filed: 10/03/2017     Page: 4 of 6


       Plaintiff has failed to show good cause for his failure to effect proper

service. “Good cause exists only when some outside factor, such as reliance on

faulty advice, rather than inadvertence or negligence, prevented service.” Lepone-

Dempsey, 476 F.3d at 1281 (quotations omitted). Plaintiff’s contention that the

failure to serve defendants was a result of an “oversight” by his lawyer is

insufficient: a lawyer’s negligence constitutes no “good cause” for purposes of

Rule 4. See id.

       Even absent a showing of good cause, however, district courts have

discretion to extend the time for service of process. Id.; Horenkamp v. Van Winkle

& Co., Inc., 402 F.3d 1129, 1132 (11th Cir. 2005). We have said that, where no

good cause is shown, “the district court must still consider whether any other

circumstances warrant an extension of time based on the facts of the case.”

Lepone-Dempsey, 476 F.3d at 1282. For example, an extension of time “may be

justified . . . if the applicable statute of limitations would bar the refiled action . . .

.” Id. (citing Fed. R. Civ. P. 4(m), Advisory Committee Note, 1993 Amendments).

“Only after considering whether any such factors exist may the district court

exercise its discretion and either dismiss the case without prejudice or direct that

service be effected within a specified time.” Id. (emphasis added) (explaining that

the district court’s dismissal without prejudice “was premature, as it did not clearly




                                             4
              Case: 16-15884     Date Filed: 10/03/2017     Page: 5 of 6


consider, after finding that the plaintiffs failed to demonstrate good cause, whether

a permissive extension of time was warranted under the facts of this case.”).

      In its order of dismissal, the district court said only that Plaintiff’s complaint

was dismissed without prejudice for failure “to effectuate service on Defendant by

the deadline required by the Federal Rule of Civil Procedure 4(m).” In denying

Plaintiff’s motion for relief under Rules 59(e) and 60(b), the district court said only

that the motion was denied “as the dismissal was without prejudice.”

      We cannot determine from the district court’s orders whether the district

court considered “other circumstances” -- including the possibility that Plaintiff

would be barred from refiling by the pertinent statute of limitations -- that might

warrant an extension of time. It is “incumbent upon the district court to at least

consider” the impact of the statute of limitations before dismissing a case without

prejudice under Rule 4(m). Id. From the record here, that Plaintiff would be

permitted to refile his complaint notwithstanding the running of the statute of

limitations is not apparent. Absent additional factual findings or explanation by

the district court, we are unable to determine whether the dismissal in this case was

proper. See id.; Danley v. Allen, 480 F.3d 1090, 1091 (11th Cir. 2007) (a district

court’s orders must “contain sufficient explanations of their rulings so as to

provide this Court with an opportunity to engage in meaningful appellate

review.”).


                                           5
               Case: 16-15884   Date Filed: 10/03/2017   Page: 6 of 6


      Accordingly, we vacate the dismissal and remand the case for further

proceedings.

      VACATED AND REMANDED.




                                        6